Exhibit 10.28

CRESTWOOD MIDSTREAM PARTNERS LP

RESTRICTED UNIT AWARD AGREEMENT

 

Participant:  

 

  Number of Restricted Units:  

 

  Date of Grant:  

 

  Fair Market Value  

 

 

1. Under the terms and conditions of the Crestwood Midstream Partners LP Third
Amended and Restated 2007 Equity Plan (the “Plan”), a copy of which is attached
hereto and incorporated herein by reference, Crestwood Midstream Partners LP, a
Delaware limited partnership (the “Partnership”), grants to the Participant
named above the number of Restricted Units set forth above. Terms not defined in
this Agreement have the meanings set forth in the Plan.

2. One-third (1/3rd) of the Restricted Units will become vested on
                     and each anniversary of such date (each a “Vesting Dates”),
provided that the Participant has remained an employee of the Company or its
Affiliates through each such Vesting Date (and further provided that in no event
will the Participant become vested in a fraction of a Unit).

3. Notwithstanding the Vesting Dates described above, in the event of a Change
in Control while the Participant is employed by the Company or an Affiliate or
in the event that the Participant terminates employment with the Company or its
Affiliates by reason of disability (as determined by the Committee in good
faith) or death, the nonvested Restricted Units will immediately become 100%
vested. If the Participant terminates employment with the Company and its
Affiliates for any reason other than such disability or death, any nonvested
Restricted Units will be forfeited immediately.

4. In the event that the Participant has become obligated to return all or a
portion of his or her Restricted Units to the Company due to a forfeiture of
such units pursuant to this Agreement, and the Participant shall fail to deliver
the certificates representing such units in accordance with the terms of this
Agreement, the Company may, at its option, in addition to all other remedies it
may have, upon written notice to the Participant cancel on its books the
certificates representing the units to be returned to the Company and thereupon
all of the rights of the Participant in and to said units shall terminate. The
Company shall not be obligated to give notice to any Participant of Restricted
Units if such Participant does not appear on the equity ledger of the Company as
the registered Participant of such units.

5. The Company shall, unless otherwise directed by the Committee, retain the
certificate(s) related to the Restricted Units for safekeeping until the
forfeiture of such Restricted Units occurs or the vesting restrictions have
lapsed pursuant to the terms of the Plan and this Agreement. Any certificate(s)
representing the Restricted Units granted hereby will be stamped or otherwise
imprinted with the legend required by the Plan with respect to any applicable
restrictions on the sale or transfer of such units, and the unit transfer
records of the Company will reflect stop transfer instructions with respect to
such units. Within a reasonable time after the vesting restrictions have lapsed
and the restrictions on the transfer of such Restricted Units have terminated or
are removed by the Board of Directors, the Company will deliver to the
Participant a new certificate representing such units, free of the legend
referred to herein. The issuance of such certificate shall not affect any
restrictions upon the transferability of such units pursuant to applicable law
or otherwise.

 

Restricted Unit Grant



--------------------------------------------------------------------------------

6. Within 30 days after the date of this Agreement, the Participant may make an
election with the Internal Revenue Service under Section 83(b) of the Internal
Revenue Code and the regulations promulgated thereunder. The parties agree that
for such purposes the fair market value of the Restricted Units on the Grant
Date is that amount per unit set forth above.

7. Any Restricted Units granted hereunder, whether vested or unvested, shall not
be sold, assigned, transferred, pledged or otherwise encumbered until such units
are fully vested. The spouse of the Participant shall execute a signature page
to this Agreement as of the date hereof and agree to be bound in all respects by
the terms hereof to the same extent as the Participant. The spouse further
agrees that should he/she predecease the Participant or become divorced from the
Participant, any of the Restricted Units which such spouse may own or in which
he/she may have an interest shall remain subject to this Agreement.

8. The Participant will have the rights of a unit Participant of the Partnership
with respect to any Units underlying the Restricted Units, including the right
to vote such Units and to receive any distributions that may be paid thereon
until such time, if any, that the Participant has been determined to be a unit
Participant of record by the Partnership’s transfer agent or one or more
certificates of Units are delivered to the Participant in settlement thereof.
Furthermore, nothing herein will confer upon the Participant any right to remain
in the employ of the Company or an Affiliate.

9. Any notice required to be given pursuant to this Agreement or the Plan shall
be in writing and shall be deemed to be delivered upon receipt or, in the case
of notices by the Company, five (5) days after deposit in the U.S. mail, postage
prepaid, addressed to the Participant at the address last provided for his or
her employee records.

10. The Participant hereby accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement. Any amendment to the Plan will be
deemed to be an amendment to this Agreement to the extent that the Plan
amendment is applicable hereto; provided, however, that no amendment will
adversely affect the rights of the Participant under this Agreement without the
Participant’s consent.

 

ACCEPTED:

 

Signature of Participant

I, the undersigned, being the spouse of the above-named Holder, hereby
acknowledge that I have read and understand the foregoing Restricted Unit Award
Agreement under the Crestwood Midstream Partners LP Third Amended and Restated
2007 Equity Plan, and I agree to be bound by the terms thereof.

 

Name:  

 

Signature of Spouse

 

Restricted Unit Grant

 

2